In accordance with stipulation of counsel that the facts, merchandise, and issues are similar in all material respects to those in United States v. Bud Berman Sportswear, Inc. (55 CCPA 28, C.A.D. 929), the court found and held that export value, as that value is defined in section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for determining the value of the wearing apparel involved herein and that said value is represented by the invoice unit ex-factory prices, net packed.